IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JONATHAN RASHAD                     NOT FINAL UNTIL TIME EXPIRES TO
PETERSON,                           FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D13-1967
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 12, 2014.

An appeal from the Circuit Court for Alachua County.
Peter K. Sieg, Judge.

Jeffrey E. Lewis, Regional Conflict Counsel, Tallahassee; John Lyon Broling,
Assistant Regional Conflict Counsel, Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, SWANSON, and MAKAR, JJ., CONCUR.